Appeal from an order of the Supreme Court, Erie County (John L. Michalski, A.J.), entered July 21, 2014. The order, insofar as appealed from, denied that part of the motion of defendants to compel plaintiff to submit to an independent medical examination by an orthopedist.
It is hereby ordered that the order insofar as appealed from is unanimously reversed on the law without costs and defendants’ motion is granted in its entirety.
Same memorandum as in Heary v Hibit ([appeal No. 1] 138 AD3d 1385 [2016]).
Present — Whalen, P.J., Centra, Lindley, Troutman and Scudder, JJ.